In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00220-CR
        ______________________________


          CHARLES HEARNE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 20502




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Charles Hearne has filed a notice of appeal from the revocation of his community

supervision. We have now received the certification of Hearne’s right of appeal as required by

Rule 25.2 of the Texas Rules of Appellate Procedure.           See TEX. R. APP. P. 25.2.        That

certification states that Hearne waived his right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d). Because the trial court’s certification

affirmatively shows that Hearne has waived his right of appeal, and because the record before us

does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex.

Crim. App. 2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.




                                              Jack Carter
                                              Justice

Date Submitted:        February 23, 2010
Date Decided:          February 24, 2010

Do Not Publish




                                                  2